DETAILED ACTION

This action is in response to the application filed on 12/2/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	 	Regarding claim 1 line 5, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to. 	 	In line 7, it’s not clear as to which converter sub-unit the limitation “the converter sub-unit” is in reference to. 	 	In line 9, it’s not clear as to which converter sub-unit the limitation “the converter sub-unit” is in reference to.Dependent claims 2-9 inherits that the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 2 line 2, the limitation “the end” lacks proper antecedent basis.  	 	In line 3, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to. Furthermore, it’s not clear as to which element the limitation “itself” is in reference to.  	Further regarding claim 3 line 1, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to.Further regarding claim 4 lines 2-3, the limitation “the end” lacks proper antecedent basis.  	 	In line 3, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to. Furthermore, it’s not clear as to which element the limitation “itself” is in reference to.  	Further regarding claim 9 line 2, the limitation “the current output” lacks proper antecedent basis.  	Regarding claim 10 line 8, it’s not clear as to which converter sub-unit the limitation “the converter sub-unit” is in reference to. 	 	In line 10, it’s not clear as to which converter sub-unit the limitation “the converter sub-unit” is in reference to. 	 	In line 19, the limitation “the respective load current” lacks proper antecedent basis. 	 	In line 20, the limitation “the next converter sub-unit” lacks proper antecedent basis. 	  	In line 21, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to.  	 	In lines 21-22, it’s not clear as to how the state indicator indicates that the local control-unit is operable as a slave-unit, because lines 7-8 states “a state indicator indicative of whether the converter sub-unit is operable as a master (M) sub-unit or a slave (S) sub-unit”. 	 	In line 23-24, the limitation “the next enabled sub-unit” and “the daisy-Dependent claims 11-14 inherits that the deficiencies of independent claim 10 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 12 line 3, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to.  	 	In lines 3-4 it’s not clear as to how the state indicator indicates that the local control-unit is operable as a slave-unit, because lines 7-8 states “a state indicator indicative of whether the converter sub-unit is operable as a master (M) sub-unit or a slave (S) sub-unit”.  	 	In line 8, it’s not clear as to which local control-unit the limitation “the local control-unit” is in reference to.  	 	In lines 8-9, it’s not clear as to how the state indicator indicates that the local control-unit is operable as a slave-unit, because lines 7-8 states “a state indicator indicative of whether the converter sub-unit is operable as a master (M) sub-unit or a slave (S) sub-unit”.  	Regarding claim 15 line 21, it’s not clear as to which element the limitation “itself” is in reference to.  	Dependent claims 16-18 inherits that the deficiencies of independent claim 15 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Allowable Subject Matter
Claims 1, 10, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9, 11-14, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Jiang et al. (US Patent 11081954) discloses a phase shedding control method used in multiphase switching converters.  	Mei et al. (US 2020/0366203) discloses a multiphase switched mode power supply clocking circuits. 	Stoichita et al. (US Patent 10381918) discloses a multi-phase parallelable constant on time buck controller with phase interleaving. 	Bridge et al. (US Patent 8279645) discloses a synchronizing frequency and phase of multiple variable frequency power converters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838